DETAILED ACTION
Status of Claims: Claims 46-48 are currently pending. The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 46-48 (renumbered as 1-3)  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 48 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “monitoring a call forwarding status for the phone; upon a determination that the call forwarding for the phone is activated so that calls directed to the phone are forwarded to another device, switching the phone to the power saving mode; monitoring a switch of the phone for transferring data packets between a first terminal device to which the phone is connected and a network to which the phone is connected; upon determining that no data is being transferred between the network and the first terminal device, switching the phone to the power saving mode; and wherein the power saving mode causes at least one of a brightness of a display unit of the phone to be dimmed and the display unit to be switched off” when considered with other limitations in the claim as a whole.
Dependent claims 46 and 47 are allowed based on the virtue of their dependency on the allowed base claim 48.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476